



COURT OF APPEAL FOR
BRITISH COLUMBIA




Citation:



R. v. Thrower,









2004 BCCA 41




Date:
      20040122





Docket: CA031523

Between:

Regina

Respondent

And

Mark
      Thrower

Appellant














D.
Markovitz



Counsel
            for the Appellant





P.
Sebellin



Counsel
            for the Respondent





Date of
            Written Submissions of the appellant:



8th January, 2004





Date of
            Written Submissions of the respondent (Crown):



16th January, 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





22nd
            January, 2004







Reasons
        for Judgment of the Honourable Madam Justice
Southin
:

[1]

The
        applicant, who was charged late in 2003 with first degree murder, applies
        pursuant to s. 680(1) of the
Criminal Code
for a direction
        for the review of the order of the Chief Justice of the Supreme Court of
        British Columbia, pronounced the 5th November, 2003, upon an application
      under s. 522 of the
Criminal Code
refusing him bail.

[2]

The
      application for a review is granted.













The Honourable Madam Justice
Southin
,

Acting Chief Justice pursuant to
Court
            of Appeal Act
, R.S.B.C. 1996, c. 77,
s
.
          12(a).




